United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                  ________________

                                     No. 07-1797
                                  ________________

Lloyd Hamm, Sr.,                          *
                                          *
             Appellant,                   *
                                          *       Appeal from the United States
      v.                                  *       District Court for the Western
                                          *       District of Arkansas
Michael J. Astrue,                        *
Social Security Administration,           *               [UNPUBLISHED]
Commissioner,                             *
                                          *
             Appellee.                    *

                                  ________________

                              Submitted: January 16, 2008
                                  Filed: March 10, 2008
                                ________________

Before LOKEN, Chief Judge, MURPHY, Circuit Judge, and JARVEY, District Judge1
                            ________________

JARVEY, District Judge.

      Lloyd Hamm, Sr. appeals from the decision of the district court2 affirming the
Commissioner of Social Security’s denial of his application for disability insurance
benefits under Title II of the Social Security Act.

      1
       Judge John A. Jarvey, United States District Judge for the Southern District of
Iowa, sitting by designation.
      2
        The Honorable James M. Moody, United States District Judge for the Western
District of Arkansas.
       This court reviews de novo a district court’s decision upholding the denial of
social security benefits. Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir. 2006). The
Commissioner’s decision must be affirmed if it is supported by substantial evidence
in the record as a whole. Id. “Substantial evidence is relevant evidence that a
reasonable mind would accept as adequate to support the commissioner’s conclusion.”
Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000). The whole record is
considered, “including evidence that supports as well as detracts from the
Commissioner’s decision, and we will not reverse simply because some evidence may
support the opposite conclusion.” Pelkey, 433 F.3d at 577. Further, this court will
defer to the ALJ’s credibility determinations as long as they are “supported by good
reasons and substantial evidence.” Id. (quoting Guilliams v. Barnhart, 393 F.3d 798,
801 (8th Cir. 2005)).

      Hamm filed his initial application for Social Security disability benefits on
January 17, 1995. While that application was pending, Hamm filed a second
application for Social Security disability benefits on April 16, 2001, which was
granted in August of 2002. Therefore, this court’s review is limited to the
Commissioner’s finding that Hamm was not disabled as of January 17, 1995 through
April 16, 2001.

       On appeal, Hamm argues the Commissioner’s decision regarding disability
prior to April of 2001 is not supported by substantial evidence in the record because
the hypothetical question posed by the Administrative Law Judge (“ALJ”) to the
vocational expert did not accurately describe his limitations, particularly with respect
to his chronic depression. Hamm further argues that the ALJ improperly discounted
the opinions of Hamm’s treating and consulting physicians, as well as Hamm’s own
testimony. The court has considered the arguments of the parties and reviewed the
administrative record in this matter. For the reasons set forth in Judge Moody's
thorough opinion in the district court, we find that the Commissioner’s determination

                                          -2-
that Hamm was not disabled prior to April 16, 2001 is supported by substantial
evidence on the record as a whole. The decision of the district court is affirmed. See
8th CIR. R. 47B.
                    ______________________________




                                         -3-